Title: To Benjamin Franklin from David Hartley, 4 October 1783
From: Hartley, David
To: Franklin, Benjamin


          
            My Dear Friend,
            Bath, October 4, 1783.
          
          I only write one line to you to let you know that I am not forgetful of you, or of our common concerns. I have not heard any thing from the ministry yet: I believe it is a kind of vacation

with them before the meeting of parliament. I have told you of a proposition which I have had some thoughts to make as a kind of co-partnership in commerce. I send you a purposed temporary convention, which I have drawn up. You are to consider it only as one I recommend. The words underlined are grafted upon the proposition of my memorial, dated May 21, 1783. You will see the principle which I have in my thoughts to extend for the purpose of restoring our ancient co-partnership generally. I cannot tell you what event things may take, but my thoughts are always employed in endeavouring to arrange that system upon which the China Vase, lately shattered, may be cemented together, upon principles of compact and connection, instead of dependence. I have met with a sentiment in this country which gives some alarm, viz. lest the unity of government in America should be uncertain, and the States reject the authority of Congress. Some passages in General Washington’s letter have given weight to these doubts. I don’t hear of any tendency to

this opinion; that the American States will break to pieces, and then we may still conquer them. I believe all that folly is extinguished. But many serious and well disposed persons are alarmed lest this should be the ill-fated moment for relaxing the powers of the union, and annihilating the cement of confederation (vide Washington’s letter), and that Great Britain should thereby lose her best and wisest hope of being re-connected with the American States unitedly. I should for one, think it the greatest misfortune. Pray give me some opinion upon this. You see there is likewise another turn which may be given to this sentiment by intemperate and disappointed people, who may indulge a passionate revenge for their own disappointments, by endeavouring to excite general distrust, discord, and dis-union. I wish to be prepared and guarded at all points. I beg my best compliments to your colleagues; be so good as to show this letter to them. I beg particularly my condolence (and I hope congratulation) to Mr. Adams; I hear that he has been very dangerously ill, but that he is again recovered. I hope the latter part is true, and that we shall all

survive to set our hands to some future compacts of common interest, and common affection, between our two countries. Your ever affectionate,
          
            D. Hartley
          
        